Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A, Claims 1, 10, 32, 34, 39, 41-44, 46, 47, and 53, in the reply filed on February 2, 2021 is acknowledged.  
Claims 35-38, 50, and 61-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, respectively.  There being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 10, 32, 34, 39, 41-44, 46, 47, and 53 are objected to because of the following informalities.  Appropriate correction is required.
Amended Claim 1 Lines 7-10 could read, 
“…wherein the outer body, rim and the at least one inner waste containing compartment being integrally formed, and wherein one end of the outer body comprises a substantially flat continuous cross section which forms the base.”

Amended Claim 10 Line 4 could read “…to a radiused corner forming the substantially flat-bottomed base.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury, II (3,744,409) [Bradbury].
Re Amended Claim 1, Bradbury – a waste container and packer – discloses a receptacle comprising- an outer body [11], one end of the outer body forming a base [23], the other end of the outer body forming a rim [22] extending inwardly from the periphery of the outer body, and at least one inner waste containing compartment [19] extending inwardly and downwardly from the rim, wherein the outer body, rim and the at least one inner waste containing compartment being integrally formed, and wherein one end of the outer body comprises a substantially flat continuous cross section which forms the base [Fig. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury as applied to Amended Claim 1 above in view of Stone (EP 1541502).
Re Amended Claim 32, Bradbury does not expressly disclose that the generally flat-bottomed base comprises one or more openings for receiving one or more removable drainage plugs.  However, Stone – a container with a filling plug – discloses the generally flat-bottomed base comprises one or more openings [Stone, 42] for receiving one or more removable drainage plugs [Stone, 44].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the plug into the base.  One of ordinary skill would be able to modify the base in the Bradbury container to have an aperture for a plug, before the effective filing date of the invention with predictable and obvious results, for “The compartment interior 40 is simply filled by removing the plug 44, filling with the ballast material through the filling aperture 42, and replacing the plug 44.” [Stone, Paragraph 26 Lines 11-14]
Re Amended Claim 34, Bradbury in view of Stone discloses the claimed invention according to Amended Claim 32 above; further, the combination discloses the removable drainage plugs are provided as push-fit caps [Stone, 44].


Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury as applied to Amended Claim 1 above in view of Witthoeft (5,111,958).
Re Amended Claim 53, Bradbury does not expressly disclose that the body defines two separate and adjacent inner waste collection compartments.  However, Witthoeft – a compartmented container – discloses the body defines two separate and adjacent inner waste collection compartments [Witthoeft, Fig. 4].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses multiple compartments for the container.  One of ordinary skill would be able to modify the Bradbury container to have multiple compartments for trash, before the effective filing date of the invention with predictable and obvious results, in order to hold different trash [Witthoeft, Col. 1 Line 66 to Col. 2 Line 6].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 10, 39, 41-44, 46, and 47 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Amended Claim 10, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the inner waste collection compartment extends inwardly from the rim along an inclined shoulder which transitions 
Re Amended Claim 39, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the removable hinged lid is integrally formed with a refuse bag retaining collar, and wherein the refuse bag retaining collar comprises a tapered flat ring or collar which is complementary in shape to the inner waste collection compartment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ROBERT J HICKS/Primary Examiner, Art Unit 3736